



FOURTH AMENDMENT AGREEMENT
This FOURTH AMENDMENT AGREEMENT (this “Amendment”) is made as of the 15th day of
April, 2020 among:
        (a) ZAGG INC, a Delaware corporation (the “Borrower”);


        (b) the Lenders, as defined in the Credit Agreement, as hereinafter
defined; and


(c) KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for the Lenders under the Credit Agreement (the
“Administrative Agent”).


        WHEREAS, the Borrower, the Administrative Agent and the Lenders are
parties to that certain Amended and Restated Credit and Security Agreement,
dated as of April 12, 2018 (as amended and as the same may from time to time be
further amended, restated or otherwise modified, the “Credit Agreement”);


WHEREAS, pursuant to Section 2.9(b) of the Credit Agreement, the Borrower has
requested that the Maximum Revolving Amount be increased by the Temporary
Accordion Increase Amount (as hereinafter defined) (the “Temporary Exercise of
Accordion”);


        WHEREAS, the Borrower, the Administrative Agent and the Lenders desire
to amend the Credit Agreement to modify certain provisions thereof to effectuate
the Temporary Exercise of Accordion;


        WHEREAS, each capitalized term used herein and defined in the Credit
Agreement, but not otherwise defined herein, shall have the meaning given such
term in the Credit Agreement; and


        WHEREAS, unless otherwise specifically provided herein, the provisions
of the Credit Agreement revised herein are amended effective as of the date of
this Amendment;


        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Borrower, the Administrative
Agent and the Lenders agree as follows:


        1. Amendment to Definitions in the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended to delete the definitions of “Applicable
Margin”, “Base Rate”, “Leverage Ratio”, “Restricted Payment”, “Temporary
Accordion Increase Amount” and “Temporary Accordion Increase Period” therefrom,
and to insert in place thereof, respectively, the following:


         “Applicable Margin” means:





--------------------------------------------------------------------------------



        (a) for the period from the Fourth Amendment Effective Date through May
31, 2020, two hundred eighty-seven and one-half (287.50) basis points for
Eurodollar Loans and one hundred eighty-seven and one-half (187.50) basis points
for Base Rate Loans; and


        (b) commencing with the Consolidated financial statements of the
Borrower for the fiscal quarter ending March 31, 2020, the number of basis
points (depending upon whether Loans are Eurodollar Loans or Base Rate Loans)
set forth in the following matrix, based upon the result of the computation of
the Leverage Ratio as set forth in the Compliance Certificate for such fiscal
period and, thereafter, as set forth in each successive Compliance Certificate,
as provided below:


Leverage Ratio
Applicable Basis Points for Revolving Loans that are Eurodollar LoansApplicable
Basis Points for Revolving Loans that are Base Rate LoansGreater than or equal
to 2.25 to 1.00287.50187.50Greater than or equal to 1.75 to 1.00 but less than
2.25 to 1.00250.00150.00Greater than or equal to 1.25 to 1.00 but less than 1.75
to 1.00225.00125.00Greater than or equal to 0.75 to 1.00 but less than 1.25 to
1.00200.00100.00Less than 0.75 to 1.00175.0075.00



The first date on which the Applicable Margin is subject to change is June 1,
2020. After June 1, 2020, changes to the Applicable Margin shall be effective on
the first day of each calendar month following the date upon which the
Administrative Agent should have received, pursuant to Section 5.3(c) hereof,
the Compliance Certificate. The above pricing matrix does not modify or waive,
in any respect, the requirements of Section 5.7 hereof, the rights of the
Administrative Agent and the Lenders to charge the Default Rate, or the rights
and remedies of the Administrative Agent and the Lenders pursuant to Articles
VIII and IX hereof. Notwithstanding anything herein to the contrary, (i) during
any period when the Borrower shall have failed to timely deliver the
Consolidated financial statements pursuant to Section 5.3(a) or (b) hereof, or
the Compliance Certificate pursuant to Section 5.3(c) hereof, until such time as
the appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Margin shall, at the election of the Administrative
Agent (which may be retroactively effective), be the highest rate per annum
indicated in the above pricing grid for Loans of that type, regardless of the
Leverage Ratio at such time, and (ii) in the event that any financial
information or certification provided to the Administrative Agent in the
Compliance Certificate is shown to be inaccurate (regardless of whether this
Agreement or the Commitment is in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin
2

--------------------------------------------------------------------------------



for any period (an “Applicable Margin Period”) than the Applicable Margin
applied for such Applicable Margin Period, then (A) the Borrower shall promptly
deliver to the Administrative Agent a corrected Compliance Certificate for such
Applicable Margin Period, (B) the Applicable Margin shall be determined based on
such corrected Compliance Certificate, and (C) the Borrower shall promptly pay
to the Administrative Agent, for the benefit of the Lenders, the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Margin Period.


“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one-half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one percent (1%) in excess of the London interbank
offered rate for loans in Eurodollars for a period of one month (or, if such day
is not a Business Day, such rate as calculated on the most recent Business Day).
Any change in the Base Rate shall be effective immediately from and after such
change in the Base Rate. Notwithstanding the foregoing, if at any time the Base
Rate as determined above is less than three percent (3%), it shall be deemed to
be three percent (3%) for purposes of this Agreement.


“Leverage Ratio” means, as determined on a Consolidated basis, the ratio of
(a) Consolidated Funded Indebtedness (as of the end of the most recently
completed fiscal quarter of the Borrower); to (b) Consolidated EBITDA (for the
most recently completed four fiscal quarters of the Borrower); provided that,
for purposes of calculating the Leverage Ratio, at any time prior to the SBA PPP
Loan Forgiveness Date, the calculation of Consolidated Funded Indebtedness shall
exclude therefrom amounts outstanding under the SBA PPP Loan.


“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any (i) Subordinated
Indebtedness, or (ii) Indebtedness under the SBA PPP Loan, or (c) any amount
paid by such Company in respect of any management, consulting or other similar
arrangement with any equity holder (other than a Company) of a Company or an
Affiliate of a Company.


        “Temporary Accordion Increase Amount” means Nineteen Million Eight
Hundred Thousand Dollars ($19,800,000).


        “Temporary Accordion Increase Period” means the period from the Fourth
Amendment Effective Date through March 31, 2021.


        2. Additions to Definitions in the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended to add the following new definitions thereto:


        “Asset Coverage Ratio” means, as of any date of determination, on a
Consolidated basis, the ratio of (a) Consolidated Asset Values; to (b) Revolving
Credit Exposure.


3

--------------------------------------------------------------------------------



“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body, or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Eurodollar
Rate for Dollar-denominated syndicated credit facilities at such time, and (b)
the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Agreement.


“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurodollar Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body, or (b) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Eurodollar Rate with the applicable Unadjusted Benchmark Replacement for
Dollar-denominated syndicated credit facilities at such time.


“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).


“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate:


(a)  in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein, and (ii) the date on which the administrator of
the Eurodollar Rate permanently or indefinitely ceases to provide the Eurodollar
Rate; or


4

--------------------------------------------------------------------------------



(b)  in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate:


(a)  a public statement or publication of information by or on behalf of the
administrator of the Eurodollar Rate announcing that such administrator has
ceased or will cease to provide the Eurodollar Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurodollar Rate;


(b)  a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate, the United States
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the Eurodollar Rate, a resolution authority with jurisdiction
over the administrator for the Eurodollar Rate or a court or an entity with
similar insolvency or resolution authority over the administrator for the
Eurodollar Rate, which states that the administrator of the Eurodollar Rate has
ceased or will cease to provide the Eurodollar Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the Eurodollar Rate; or


(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate or a Relevant
Governmental Body announcing that the Eurodollar Rate is no longer
representative.


“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date,
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth (90th) day prior to the
expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than
ninety (90) days after such statement or publication, the date of such statement
or publication), and (b) in the case of an Early Opt-in Election, the date
specified by the Administrative Agent or the Required Lenders, as applicable, by
notice to the Borrower, the Administrative Agent (in the case of such notice by
the Required Lenders) and the Lenders.


“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the extent that the Eurodollar Rate has not been replaced
with a Benchmark Replacement, the period (a) beginning at the time that such
Benchmark
5

--------------------------------------------------------------------------------



Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the Eurodollar Rate for all purposes hereunder in accordance with
Section 3.8 hereof, and (b) ending at the time that a Benchmark Replacement has
replaced the Eurodollar Rate for all purposes hereunder pursuant to Section 3.8
hereof.


        “CARES Act” means the Coronavirus Aid, Relief, and Economic Security
(CARES) Act (2020).


“Consolidated Asset Values” means, as determined on a Consolidated basis, an
aggregate amount equal to the value of all (a) Accounts that are an account
receivable (i.e., each specific invoice) of a Company, net of allowances and (b)
Inventory, in each case determined in accordance with GAAP; provided, that, for
purposes of calculating Consolidated Asset Values as of any date of
determination, the aggregate amount of Consolidated Asset Values shall not
include any amount in excess of (i) with respect to accounts receivable, 85% of
the aggregate amount of such accounts receivable, and (ii) with respect to
Inventory, 50% of the aggregate amount of the net book value of such Inventory.


“Early Opt-in Election” means the occurrence of:


(a) a determination by the Administrative Agent that Dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 3.8 hereof are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the Eurodollar Rate, and
(b) the election by the Administrative Agent to declare that an Early Opt-in
Election has occurred and the provision by the Administrative Agent of written
notice of such election to the Borrower and the Lenders.


“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.


“Fourth Amendment Effective Date” means April 15, 2020.


“Paycheck Protection Program” means the Paycheck Protection Program of the CARES
Act.


“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto, including without limitation the Alternative Reference Rates
Committee.


         “SBA” means the United States Small Business Administration.


6

--------------------------------------------------------------------------------



“SBA PPP Lender” means KeyBank or any other financial institution acceptable to
the Administrative Agent.  


“SBA PPP Loan” means an unsecured loan made to the Borrower by the SBA PPP
Lender under the SBA Paycheck Protection Program in accordance with the CARES
Act and the regulations promulgated thereunder, in an aggregate original
principal amount not to exceed Nine Million Five Hundred Thousand Dollars
($9,500,000).


“SBA PPP Loan Forgiveness Date” means the date that the SBA PPP Lender issues a
determination of the amount owing under the SBA PPP Loan that is forgiven and
deemed discharged in accordance with the CARES Act and the regulations
promulgated thereunder.


“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.


        “Term SOFR” means the forward-looking term rate based on SOFR that has
been selected or recommended by the Relevant Governmental Body.


“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.


3. Amendment to Additional Provisions Relating to Eurodollar Loans; Increased
Capital; Taxes. Article III of the Credit Agreement is hereby amended to (a)
delete subsection (c) of Section 3.5 therefrom in its entirety, and (b) add the
following new Section 3.8 at the end thereof:


Section 3.8. Effect of Benchmark Transition Event.


(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, (i) upon the determination of the Administrative Agent
(which shall be conclusive absent manifest error) that a Benchmark Transition
Event has occurred, or (ii) upon the occurrence of an Early Opt-in Election, as
applicable, the Administrative Agent and the Borrower may amend this Agreement
to replace the Eurodollar Rate with a Benchmark Replacement, by a written
document executed by the Borrower and the Administrative Agent, subject to the
requirements of this Section 3.8. Notwithstanding the requirements of Section
11.3 hereof or anything else to the contrary herein or in any other Loan
Document, any such amendment with respect to a Benchmark Transition Event will
become effective and binding upon the Administrative Agent, the Borrower and the
Lenders at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the Administrative Agent has not received, by such time, written
7

--------------------------------------------------------------------------------



notice of objection to such amendment from Lenders comprising the Required
Lenders, and any such amendment with respect to an Early Opt-in Election will
become effective and binding upon the Administrative Agent, the Borrower and the
Lenders on the date that Lenders comprising the Required Lenders have delivered
to the Administrative Agent written notice that such Required Lenders accept
such amendment. No replacement of the Eurodollar Rate with a Benchmark
Replacement pursuant to this Section 3.8 will occur prior to the applicable
Benchmark Transition Start Date.


(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.


(c) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders in writing of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes, and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 3.8, including, without limitation, any
determination with respect to a tenor, comparable replacement rate or
adjustment, or implementation of any Benchmark Replacement Rate Conforming
Changes, or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding on all parties hereto absent manifest error and may be
made in its or their sole discretion and without consent from any other party
hereto, except, in each case, as expressly required pursuant to this Section 3.8
and shall not be a basis of any claim of liability of any kind or nature by any
party hereto, all such claims being hereby waived individually be each party
hereto.


(d) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a borrowing of, conversion to or continuation of Eurodollar
Loans to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, the Borrower will be deemed to have converted any such
request into a request for a borrowing of or conversion to Base Rate Loans.
During any Benchmark Unavailability Period, the components of Base Rate based
upon the Eurodollar Rate will not be used in any determination of Base Rate.


(e) Eurodollar Rate Notification. The interest rate on Eurodollar Loans is
determined by reference to LIBOR, which is derived from the London interbank
offered
8

--------------------------------------------------------------------------------



rate. The London interbank offered rate is intended to represent the rate at
which contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurodollar Loans. In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. In the event that the London interbank
offered rate is no longer available or in certain other circumstances as set
forth in this Section 3.8, this Section 3.8 provides a mechanism for determining
an alternative rate of interest. The Administrative Agent will notify the
Borrower, pursuant to this Section 3.8, in advance of any change to the
reference rate upon which the interest rate on Eurodollar Loans is based.
However, the Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “Eurodollar Rate”, or with respect to any
alternative or successor rate thereto, or replacement rate therefor or thereof,
including, without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to this Section 3.8, will be similar to, or produce the
same value or economic equivalence of, the Eurodollar Rate or has the same
volume or liquidity as did the London interbank offered rate prior to its
discontinuance or unavailability.


        4. Addition to Financial Statements and Information Covenant Provisions.
Section 5.3 of the Credit Agreement is hereby amended to add the following new
subsection (i) at the end thereof:


(i) Monthly Financials. During the Temporary Accordion Increase Period, the
Borrower shall deliver to the Administrative Agent and the Lenders, within
twenty (20) days after the end of each calendar month, (i) monthly internal
unaudited balance sheets of the Companies as of the end of such period and
statements of income (loss), stockholders’ equity and cash flow for the monthly
and fiscal year to date periods, all prepared on a Consolidated and
consolidating (in accordance with GAAP) basis, in form and detail satisfactory
to the Administrative Agent and certified by a Financial Officer and (ii) an
updated cash forecast consistent with those previously provided to the
Administrative Agent and otherwise in form and detail satisfactory to the
Administrative Agent.


        5. Addition to Financial Covenants Provisions. Section 5.7 of the Credit
Agreement is hereby amended to add the following new subsection (c) at the end
thereof:


9

--------------------------------------------------------------------------------



(c) Asset Coverage Ratio. The Borrower shall not suffer or permit at any time
the Asset Coverage Ratio, as of the end of each fiscal quarter of the Borrower
during the Temporary Accordion Increase Period, to be less than 1.00 to 1.00.


6. Addition to Borrowing Covenant Provisions. Section 5.8 of the Credit
Agreement is hereby amended to add the following new subpart (j) at the end
thereof:


        (j) the SBA PPP Loan, so long as (i) the proceeds thereof are used
solely for the purposes intended under the Paycheck Protection Program for
expenses incurred in accordance with such program, (ii) such Indebtedness is on
terms and conditions required by the terms of the Paycheck Protection Program
and (iii) the Borrower shall have promptly delivered to the Administrative Agent
upon the execution thereof, fully executed copies of all loan documentation
evidencing or otherwise related to the SBA PPP Loan.


7. Amendment to Covenant Provisions. Article V of the Credit Agreement is hereby
amended to (a) delete Section 5.15 therefrom and to insert in place thereof the
following new Section 5.15, and (b) to add the following new Section 5.31 at the
end thereof:


Section 5.15. Restricted Payments. No Company shall make or commit itself to
make any Restricted Payment at any time, except that:


(a) a Company may make Capital Distributions so as long as (i) the Liquidity
Amount is no less than Twenty Million Dollars ($20,000,000) both prior to and
after giving pro forma effect to each such payment, (ii) the Fixed Charge
Coverage Ratio shall be greater than 1.25 to 1.00 both prior to and after giving
pro forma effect to each such payment, (iii) the Leverage Ratio shall be no
greater than 2.25 to 1.00 both prior to and after giving pro forma effect to
each such payment, and (iv) no Default or Event of Default shall then exist or,
after giving pro forma effect to such payment, thereafter shall begin to exist;
and


(b) so long as no Default or Event of Default shall then exist or, after giving
pro forma effect to such payment, thereafter shall begin to exist, a Company may
make (i) regularly scheduled payments of interest with respect to the SBA PPP
Loan as and when required thereunder, and (ii) on and after the SBA PPP Loan
Forgiveness Date, regularly scheduled principal payments with respect to the SBA
PPP Loan, as and if required thereunder.


Section 5.31. SBA Compliance. The Companies shall, at all times that the SBA PPP
Loan remains outstanding, comply in all material respects with the applicable
requirements of the CARES Act. The proceeds of the SBA PPP Loan shall be used
solely for the purposes intended under the Paycheck Protection Program for
expenses incurred in accordance with such program. At all times that any part of
the SBA PPP Loan remains outstanding, the Companies shall take all actions
necessary to maintain eligibility under the Paycheck Protection Program and
shall comply in all material
10

--------------------------------------------------------------------------------



respects with the terms and conditions of the Paycheck Protection Program and
the SBA PPP Loan.


        8.  Amendment to Amendments, Waivers and Consents Provisions. Section
11.3 of the Credit Agreement is hereby amended to delete subpart (a) therefrom
and to insert in place thereof the following:


(a) General Rule. Except as set forth in Section 3.8 hereof, no amendment,
modification, termination, or waiver of any provision of any Loan Document nor
consent to any variance therefrom, shall be effective unless the same shall be
in writing and signed by the Required Lenders and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.


        9. Amendment to Schedule 1. The Credit Agreement is hereby amended to
delete Schedule 1 (Commitments of Lenders) therefrom and to insert in place
thereof a new Schedule 1 in the form of Schedule 1 hereto.


        10. Reallocation of Outstanding Amounts. On (a) the first day of the
Temporary Accordion Increase Period, and (b) the last day of the Temporary
Accordion Increase Period, the Lenders shall make adjustments among themselves
with respect to the Loans then outstanding and amounts of principal with respect
thereto as shall be necessary, in the opinion of the Administrative Agent, in
order to reallocate among such Lenders such outstanding amounts, based on the
revised Commitments as set forth in the revised Schedule 1 hereto, as applicable
on such date.


        11. Closing Deliveries. Concurrently with the execution of this
Amendment, the Borrower shall:


        (a) to the extent requested by a Lender, deliver to the Administrative
Agent, for delivery to each such Lender with a commitment under the Temporary
Accordion Increase Amount, a replacement Revolving Credit Note in the amounts
specified in Schedule 1 to the Credit Agreement (after giving effect to this
Amendment);


        (b) deliver to the Administrative Agent certified copies of the
resolutions of the board of directors of the Borrower evidencing approval of the
execution and delivery of this Amendment and the execution of any other Loan
Documents and Related Writings required in connection therewith;


        (c) execute and deliver to the Administrative Agent the Fourth Amendment
Fee Letter and pay to the Administrative Agent the fees stated therein;


        (d) cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgment and Agreement; and


11

--------------------------------------------------------------------------------



        (e) pay all fees and expenses of the Administrative Agent in connection
with this Amendment and any other Loan Documents.


        12. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that (a) the Borrower has
the legal power and authority to execute and deliver this Amendment; (b) the
officers executing this Amendment have been duly authorized to execute and
deliver the same and bind the Borrower with respect to the provisions hereof;
(c) the execution and delivery hereof by the Borrower and the performance and
observance by the Borrower of the provisions hereof do not violate or conflict
with the Organizational Documents of the Borrower or any law applicable to the
Borrower or result in a breach of any provision of or constitute a default under
any other agreement, instrument or document binding upon or enforceable against
the Borrower; (d) no Default or Event of Default exists, nor will any occur
immediately after the execution and delivery of this Amendment or by the
performance or observance of any provision hereof; (e) each of the
representations and warranties contained in the Loan Documents is true and
correct in all material respects as of the date hereof as if made on the date
hereof, except to the extent that any such representation or warranty expressly
states that it relates to an earlier date (in which case such representation or
warranty is true and correct in all material respects as of such earlier date);
(f) the Borrower is not aware of any claim or offset against, or defense or
counterclaim to, the Borrower’s obligations or liabilities under the Credit
Agreement or any other Related Writing; and (g) this Amendment and the Credit
Agreement, as amended by this Amendment, constitute a valid and binding
obligation of the Borrower in every respect, enforceable in accordance with its
terms.


        13. Waiver and Release. The Borrower, by signing below, hereby waives
and releases the Administrative Agent, and each of the Lenders, and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries, from any and all claims, offsets, defenses and counterclaims, such
waiver and release being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.


        14.  References to Credit Agreement and Ratification. Each reference to
the Credit Agreement that is made in the Credit Agreement or any other Related
Writing shall hereafter be construed as a reference to the Credit Agreement as
amended hereby. Except as otherwise specifically provided herein, all terms and
provisions of the Credit Agreement are confirmed and ratified and shall remain
in full force and effect and be unaffected hereby. This Amendment is a Loan
Document.


        15. Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile or other electronic signature, each of which, when so executed and
delivered, shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.


        16. Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.


12

--------------------------------------------------------------------------------



        17. Severability. Any provision of this Amendment that shall be
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.


        18. Governing Law. The rights and obligations of all parties hereto
shall be governed by the laws of the State of New York.


[Remainder of page intentionally left blank.]




13

--------------------------------------------------------------------------------




JURY TRIAL WAIVER. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, TO
THE EXTENT PERMITTED BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AMENDMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.




ZAGG INC
By: /s/ CHRIS AHERN
Chris AhernChief Executive Officer









KEYBANK NATIONAL ASSOCIATION
   as the Administrative Agent and as a Lender
By: /s/ MATTHEW S. DENT
Matthew S. DentSenior Vice President





ZIONS BANCORPORATION, N.A. DBA ZIONS FIRST NATIONAL BANK
By: /s/ ADAM WHITEFIELD
Adam WhitefieldVice President





MUFG UNION BANK, N.A.
By: /s/ EDMUND OZORIO
Edmund OzorioVice President



Signature Page to
Fourth Amendment Agreement



--------------------------------------------------------------------------------




GUARANTOR ACKNOWLEDGMENT AND AGREEMENT


        The undersigned consent and agree to and acknowledge the terms of the
foregoing Fourth Amendment Agreement dated as of April 15, 2020. The undersigned
further agree that the obligations of the undersigned pursuant to the Guaranty
of Payment executed by the undersigned are hereby ratified and shall remain in
full force and effect and be unaffected hereby.


        The undersigned hereby waive and release the Administrative Agent and
the Lenders and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims of any kind or nature, absolute and contingent, of which the
undersigned are aware or should be aware, such waiver and release being with
full knowledge and understanding of the circumstances and effect thereof and
after having consulted legal counsel with respect thereto.


        JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW,
HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE UNDERSIGNED, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS GUARANTOR ACKNOWLEDGMENT AND
AGREEMENT, THE AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED
THERETO.


ZAGG LLC
IFROGZ INC.
By: ZAGG Inc, its Managing MemberMOPHIE INC.ZAGG INTELLECTUAL PROPERTY HOLDING
CO., INC.
By: /s/ CHRIS AHERN
Chris AhernZAGG RETAIL, INC.Chief Executive OfficerZAGG AMPLIFIED, INC.
By: /s/ CHRIS AHERN
Chris AhernPresident
MOPHIE LLC
ALTIGO INC.
By: mophie Inc, its Managing Member
By: /s/ CHRIS AHERN
Chris Ahern
By: /s/ CHRIS AHERN
PresidentChris AhernPresident



Signature Page 1 of 2 to
Guarantor Acknowledgment and Agreement



--------------------------------------------------------------------------------









ZAGG HAMPTON LLC
By: ZAGG IncIts: Sole Member
By: /s/ CHRIS AHERN
Chris AhernChief Executive Officer


HALO2CLOUD, LLC
By: ZAGG Hampton LLCIts: Sole MemberBy: ZAGG IncIts: Sole Member
By: /s/ CHRIS AHERN
Chris AhernChief Executive Officer


HALO HOLDINGS USA, LLC


Its: Sole MemberBy: ZAGG Hampton LLCIts: Sole MemberBy: ZAGG IncIts: Sole Member
By: /s/ CHRIS AHERN
Chris AhernChief Executive Officer



Signature Page 2 of 2 to
Guarantor Acknowledgment and Agreement



--------------------------------------------------------------------------------




SCHEDULE 1


COMMITMENTS OF LENDERS








LENDERS
REVOLVING CREDIT
COMMITMENT
PERCENTAGE*
REVOLVING
CREDIT
COMMITMENT
AMOUNT*




MAXIMUM AMOUNT*
KeyBank National Association47.20%$59,000,000.00$59,000,000.00Zions
Bancorporation, N.A. dba Zions First National
Bank35.20%$44,000,000.00$44,000,000.00MUFG Union Bank,
N.A.17.60%$22,000,000.00$22,000,000.00
Total Commitment Amount
100.00%$125,000,000.00
     $125,000,000.00





*Provided that, during the Temporary Accordion Increase Period only, the
following shall be in effect:








LENDERS
REVOLVING CREDIT
COMMITMENT
PERCENTAGE
REVOLVING
CREDIT
COMMITMENT
AMOUNT




MAXIMUM AMOUNT
KeyBank National Association48.895027624309%$70,800,000.00$70,800,000.00Zions
Bancorporation, N.A. dba Zions First National
Bank30.386740331492%$44,000,000.00$44,000,000.00MUFG Union Bank,
N.A.20.718232044199%$30,000,000.00$30,000,000.00
Total Commitment Amount
100.00%$144,800,000.00
    $144,800,000.00






